Citation Nr: 0602931	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.    


REMAND

The veteran testified that he was receiving treatment for 
PTSD at the VAMC in Huntington, West Virginia, and that his 
PTSD symptoms had worsened since his last VA examination in 
2003.  

In light of the assertion of an increase in symptoms, under 
the duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED for the 
following:

1. Obtain the records from the Huntington 
VAMC since 2002 

2. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to PTSD.  
The claims folder must be made available 
for review by the examiner. 

3. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, and the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


